Mr. Justice HutchisoN
delivered the opinion of the court.
Section 5 of “An Act establishing special proceedings in the Municipal Court of Porto Rico, and for other purposes”, Session Laws 1921, pp. 112, 113, provides that:
“From such judgments as the municipal court may render, an appeal may be taken to the proper district court within ten days after service of notice on the losing party.”
In a special summary proceeding of the sort authorized by that act, Alejandro Alfonso obtained a judgment against José Lugo Lugo. An envelope addressed to Lugo containing a notice of this judgment was deposited in the postof-fice by the clerk of the municipal court and later returned by the postoffice authorities. as unclaimed. Later Lugo received a letter from one José Miguel Grómez Jr., informing him that Grómez had purchased the Lugo farm at a judicial sale and demanding possession.. Fourteen days after receipt of this letter Lugo appealed to the district court, and his appeal was dismissed for want of jurisdiction. The dis*575trict judge held that the attempted service of notice by mail was insufficient, but took a different view of the information contained in the letter from Gómez.
We quite agree with the district judge that the attempted service by mail was ineffective. It is not pretended that Lugo’s residence was unknown. On the contrary, it affirmatively appears that it was well known. There was nothing to justify a resort to substituted service either under section 320 or under section 321 of the Code of Civil Procedure. See also Gascón v. Alvares, 28 P.R.R. 336.
The letter from G-ómez was equally ineffectual' as a '“service of notice on the losing party” within the meaning •of section 5 of the Law of 1921. What the law contemplates .and requires is a formal service of notice in the manner prescribed by section 320 of the Code of Civil Procedure. The •case of Sánches v. De Jesús, 39 P.R.R. 761, is not in point.
The order of the district court dismissing the appeal from the municipal court must be reversed.